         Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 1 of 8
     `


 1        William E. Peterson (1528)
          wpeterson@swlaw.com
 2        Janine C. Prupas (9156)
          jprupas@swlaw.com
 3        Wayne Klomp (10109)
          wklomp@swlaw.com
 4        SNELL & WILMER L.L.P.
          50 West Liberty Street, Suite 510
 5        Reno, NV 89501
          Telephone: (775) 785-5440
 6        Facsimile: (775) 785-5441

 7        David J. Jordan (Utah Bar No. 1751)
          david.jordan@stoel.com
 8        Michael R. Menssen (Utah Bar No. 15424)
          michael.menssen@stoel.com
 9        STOEL RIVES LLP
          201 S. Main Street, Suite 1100
10        Salt Lake City, UT 84111
          Telephone: (801) 328-3131
11        Facsimile: (801) 578-6999

12        Attorneys for Defendant
          Winecup Gamble, Inc.
13
                                              UNITED STATES DISTRICT COURT
14
                                                  DISTRICT OF NEVADA
15
          UNION PACIFIC RAILROAD COMPANY, a                   Case No. 3:17-cv-00477-LRH-CLB
16        Delaware Corporation,
                                                              WINECUP GAMBLE’S OPPOSITION
17
                                     Plaintiff,               TO UNION PACIFIC’S NINETEENTH
18                                                            MOTION IN LIMINE TO PRECLUDE
                   v.                                         USE OF EXPERTS DISCLOSED BY
19                                                            WINECUP ON MAY 13, 2020
          WINECUP GAMBLE, INC., a Nevada
20        Corporation,
21                                   Defendant.
22

23

24

25

26

27

28
                                                                         Case No. 3:17-CV-00477-LRH-VPC

         107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 2 of 8



 1              Winecup Gamble hereby submits its opposition to Union Pacific’s Nineteenth Motion in

 2   Limine to preclude use of experts disclosed by Winecup on May 13, 2020, ECF No. 175 (the

 3   “Motion”).

 4   I.         INTRODUCTION
 5              Union Pacific is making a second attempt to prevent Luke Opperman from using his

 6   background as a professional engineer when testifying at trial. Mr. Opperman is a key neutral

 7   witness in this case. He was the state staff engineer from the Nevada Division of Water Resources

 8   (“DWR”) who last inspected the 23-Mile Dam and who conducted the post-flood investigation

 9   into the failure of that dam. Despite his neutral role, Union Pacific previously sought to prevent

10   Mr. Opperman from offering his expert opinion at trial because he did not create an expert report.

11   See UP’s Eleventh Motion in Limine, ECF No. 128. But as Winecup explained in its opposition

12   to that motion, Mr. Opperman was not required to disclose an expert report because he is a third-

13   party witness who was not employed or retained by Winecup to provide expert testimony in this

14   case. See ECF No. 165. Recognizing that the prior motion lacked merit, Union Pacific is trying

15   again. 1

16              Union Pacific now argues that Mr. Opperman was not timely identified under Rule

17   26(a)(2)(C). That rule sets forth the disclosure requirements for an expert witness who is not

18   required to provide a written report. Union Pacific’s argument rests entirely on a hyper technical

19   interpretation of Rule 26. Union Pacific cannot claim that it did not receive a disclosure of

20   Mr. Opperman’s expert opinions. Union Pacific deposed Mr. Opperman and discovered his

21   opinions at that time. Indeed, Union Pacific lists examples of Mr. Opperman’s expert opinions in

22   both of its motions in limine on the topic. See ECF No. 128 at 2–3; ECF No. 175 at 4–5. In

23   addition, both Winecup and Union Pacific listed him and the other DWR witnesses as witnesses

24   in their initial disclosures and in the pre-trial order. See ECF No. 108; ECF No. 165-5; ECF

25

26   1
      Union Pacific now concedes that the Rule 26 requirements argued in its Eleventh motion do not
     apply to Mr. Opperman since Winecup stated in its opposition that it has not retained Mr.
27   Opperman. Motion at 2. But Union Pacific already knew that Winecup did not retain Mr.
     Opperman from his deposition. See Opperman Depo. at 96:20-23 (“Q: [A]re you a consultant or
28   have you been retained in any manner by Winecup Gamble or its attorneys? A: No, I have not.”).

                                                      -1-                Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 3 of 8



 1   No. 188-1. Finally, Winecup provided a supplemental expert disclosure 90 days before trial that

 2   explicitly referenced Rule 26(a)(2)(C) and listed Mr. Opperman and the other two DWR

 3   engineers who participating in the inspections as expert witnesses. See ECF No. 175-1. These

 4   witnesses and their opinions were adequately disclosed to Union Pacific.

 5            Moreover, there is no dispute that the DWR witnesses can testify about their personal

 6   knowledge as percipient witnesses and can offer lay opinion testimony that is rationally based on

 7   their perceptions. And Winecup does not intend to seek expert opinions from the DWR witnesses

 8   on matters about which they do not have firsthand knowledge. As courts have recognized, when

 9   an expert possesses specialized knowledge, the line between lay testimony and expert testimony

10   is fuzzy at best. See United States v. Lua, 357 F. App’x 781, 782 (9th Cir. 2009) (“the line

11   between expert and lay testimony is a fine one, particularly where the witness is qualified to

12   testify both as an expert and as a lay witness”). Union Pacific is effectively asking the Court to

13   prevent Mr. Opperman and the other DWR witnesses from using their engineering expertise to

14   provide helpful opinion testimony. The grounds for that request is solely that those opinions were

15   not adequately disclosed. But as the Motion itself demonstrates, those opinions have been

16   disclosed and Union Pacific is fully aware of them. The DWR witnesses should be permitted to

17   offer opinion testimony about matters they personally perceived utilizing their engineering

18   background.

19            Finally, Union Pacific cannot show any prejudice under Rule 37 and any claimed

20   disclosure deficiency is harmless. Union Pacific took the deposition of Mr. Opperman (and the

21   other DWR engineers), eliminating any claim of surprise or prejudice. Winecup disclosed them as

22   expert witnesses 90 days before trial. Moreover, the DWR engineers are all third-party witnesses

23   and Union Pacific has just as much knowledge about their opinions as does Winecup. Winecup

24   has nothing to disclose beyond what it learned itself in the depositions. Union Pacific’s Motion

25   should be denied.

26

27

28

                                                      -2-                Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 4 of 8



 1   II.      FACTUAL BACKGROUND

 2            Luke Opperman, Edward Quaglieri, and April Holt all worked for the DWR during the

 3   relevant parts of 2016 and 2017. 2 Mr. Opperman and Ms. Holt inspected the 23-Mile Dam and

 4   Dake Dam on July 27, 2016, just six months before the flood. See Inspection Reports, ECF No.

 5   165-1, ECF No. 165-2. Following the flood, Mr. Opperman and Mr. Quaglieri investigated the

 6   failure of the 23-Mile Dam and conducted a field inspection of both the 23-Mile Dam and the

 7   Dake Dam. See Post Failure Inspection of Twenty-One Mile Dam, ECF No. 165-3.

 8            The 30(b)(6) deposition of the DWR took place on April 18, 2018. The DWR designated

 9   April Holt and Edward Quaglieri as its witnesses and both were deposed by Union Pacific and

10   Winecup. Luke Opperman no longer worked at the Division at that time. He was later deposed on

11   April 8, 2019 by both Union Pacific and Winecup.

12            On March 31, 2020, Union Pacific filed its Eleventh motion in limine to exclude expert

13   opinions of Luke Opperman. After receiving the motion, Winecup, out of an excess of caution,

14   served a supplemental expert disclosure on May 13, 2020 identifying Luke Opperman, Edward

15   Quaglieri, and April Holt as expert witnesses under Rule 26(a)(2)(C) to ensure that they could

16   offer opinion testimony about matters they personally perceived that utilizes their engineering

17   background. See ECF No. 175-1.

18   III.     ARGUMENT

19            A        The Supplemental Disclosure Was Timely and Sufficient.
20            Union Pacific has received full disclosure of all expert opinions held by Luke Opperman

21   and the other DWR witnesses. Rule 26(a)(2)(C) requires the disclosure for an expert who is not

22   required to provide a written report to contain (i) “the subject matter on which the witness is

23   expected to present evidence . . .” and (ii) “a summary of the facts and opinions to which the

24   witness is expected to testify.” Fed. R. Civ. P. Rule 26(a)(2)(C). Both of those requirements were

25   fully satisfied by the information disclosed in each of the DWR witnesses’ depositions. In

26   addition, Winecup provided a supplemental expert disclosure on May 13, 2020—90 days before

27
     2
       Luke Opperman and Edward Quaglieri are licensed civil engineers, and April Holt has a degree
28   in Environmental Engineering.

                                                      -3-                Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 5 of 8



 1   the date set for trial—that explicitly identified each of the DWR witnesses as individuals who

 2   Winecup may use at trial to present expert testimony, identified the subject matter on which each

 3   witness was expected to testify, and incorporated the deposition testimony for each witness. See

 4   ECF No. 175-1. 3 That disclosure satisfied the requirements of Rule 26(a)(2)(C). 4

 5            Moreover, the DWR witnesses are all percipient witnesses who can testify based on

 6   personal knowledge. As such, all can also offer testimony in the form of a lay opinion that is

 7   rationally based on their own perceptions. See Fed. R. Evid. 701. The DWR witnesses all have

 8   engineering backgrounds and have specialized knowledge to allow them to testify as an expert.

 9   That testimony should be allowed. The DWR witnesses should be able to rely on their

10   engineering background when explaining the opinions they derived from their own personal

11   perceptions. The disclosures Union Pacific received are sufficient for that scope.

12            B        Union Pacific Is Not Harmed by Expert Testimony from the DWR Witnesses.
13            In addition, Union Pacific is not prejudiced by any expert testimony offered by the DWR

14   witnesses. As such, Rule 37 of the Civil Rules of Civil Procedure does not warrant that their

15   testimony be excluded. Under Rule 37, a party may use information at trial that was not identified

16   under Rule 26 if that failure was “harmless.” Fed. R. Civ. P. 37(c)(1). Courts recognize that “the

17   harsh sanction of excluding an improperly disclosed witness is generally limited to extreme

18   situations because courts universally recognize a strong preference toward deciding cases on their

19   merits.” Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, No. 2:16-CV-00810-

20   KJD-NJK, 2019 WL 8405356, at *2 (D. Nev. Nov. 5, 2019); see also Silvagni v. Wal-Mart

21

22   3
       As each of the DWR witnesses are third-party, neutral witnesses, Winecup has the same
     information about those witnesses’ potential testimony as does Union Pacific and thus cannot
23   disclose any information beyond what Union Pacific already knows.
24   4
      Union Pacific argues that the supplemental expert disclosure was not timely, claiming that the
     scheduling order set October 15, 2018 as the date for initial expert disclosures. Motion at 2. But it
25   was not possible for Winecup to disclose Luke Opperman as an expert witness at that time.
     Discovery had not closed and Mr. Opperman’s deposition had not occurred. Moreover,
26   Mr. Opperman is a third-party witness. Winecup did not know whether his testimony might
     contain expert testimony. Under those circumstances where the failure to disclose by the
27   scheduling order was substantially justified, a supplemental expert disclosure served at least 90
     days before the date set for trial is timely, as 90 days is the deadline set in Rule 26(1)(2)(D) when
28   no scheduling order applies.

                                                      -4-                Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 6 of 8



 1   Stores, Inc., 320 F.R.D. 237, 243 (D. Nev. 2017) (“In practice, exclusion sanctions are generally

 2   limited to ‘extreme situations.’”).

 3            Courts rely on the following factors in determining whether a violation is substantially

 4   justified or harmless: “(1) prejudice or surprise to the party against who the evidence is offered;

 5   (2) the ability of that party to cure the prejudice; (3) the likelihood of disruption of the trial; and

 6   (4) bad faith or willfulness involved in not timely disclosing the evidence.” Olaya v. Wal-Mart

 7   Stores, Inc., No. 2:11-CV-997-KJD-CWH, 2012 WL 3262875, at *3 (D. Nev. Aug. 7, 2012).

 8   Here, those factors show that any failure under Rule 26 to disclose the DWR witnesses’ expert

 9   opinions would be harmless. Union Pacific cannot claim surprise or prejudice, as it deposed all

10   three witnesses and has as much information about these witnesses’ opinions as Winecup. Indeed,

11   the very fact that Union Pacific filed this Motion demonstrates that it is aware of the DWR

12   Witnesses’ expert opinions. Likewise, there is no likelihood of a disruption of the trial and there

13   is no assertion of bad faith. The only claim of prejudice made by Union Pacific is the assertion

14   that if the DWR witnesses had been previously disclosed, they would have been the subject of

15   motions in limine. Motion at 7. That claim fails for two reasons. First, Union Pacific has already

16   filed two motions in limine on this topic. Second, Winecup’s supplemental disclosure was made

17   90 days before trial and the deadline for motions in limine is 30 days before trial. See L.R. 16-3.

18   There is no prejudice. 5

19            Courts have refused to exclude witnesses in analogous situations. In Sturm v. Davlyn

20   Invest., Inc., No. CV 12-7305-DMG, 2013 WL 8604661 (C.D. Cal. Nov. 6, 2013), the defendants

21   moved to exclude non-retained expert testimony because the plaintiffs failed to disclose them as

22   expert witnesses. Id. at *7–8. The court recognized that although the witnesses were not disclosed

23   as experts, they were included in a joint witness list and the defendants had the opportunity to

24   depose them (although they chose not to). Id. The court held that the failure to include the non-

25

26   5
       In addition, Union Pacific has opened the door for some of Mr. Opperman’s opinions through its
     expert, Daryoush Razavian, who referenced documents created by Mr. Opperman in his expert
27   report. See, e.g., Razavian Report, ECF No. 141-4 at 10, 13 (citing documents produced by the
     DWR created by Mr. Opperman). Mr. Opperman should be permitted to explain those documents
28   to determine whether Mr. Razavian interpreted them correctly when forming his expert opinion.

                                                        -5-                 Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
     Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 7 of 8



 1   retained experts in the disclosure was harmless. Id. Likewise, in Gecker as Tr. for Collins v.

 2   Menard, Inc., No. 16 C 50153, 2019 WL 4166859 (N.D. Ill. Sept. 3, 2019), the plaintiff served an

 3   untimely expert disclosure for a treating physician who had already been deposed. Id. at *1. The

 4   court refused to preclude the physician from testifying, noting that the defendant arguably learned

 5   more information through the deposition than it would have received in a typical Rule 26(a)(2)(C)

 6   disclosure about the basis and scope of the expert opinion. Id.; see also Hoffman v. County of Los

 7   Angeles, No. CV 15-3724-FMO, 2017 WL 3476772, at *3 (C.D. Cal. Feb. 18, 2017) (ruling that

 8   nondisclosure was harmless when the opposing party took the non-retained expert witness’s

 9   deposition and there was no indication that the opposing party was “unable to adequately probe

10   the subject matter of [the witness’s] expected testimony or prepare for trial”).

11             Likewise, the circumstances in this case demonstrate that the Union Pacific suffered no

12   harm from the method by which the DWR witnesses’ expert testimonies were disclosed. Their

13   expert testimony should not be excluded.

14   IV.       CONCLUSION
15             For the reasons set forth above, Union Pacific’s Nineteenth Motion in Limine should be

16   denied.

17

18

19    DATED: June 19, 2020                                   /s/ David J. Jordan
                                                             David J. Jordan (Utah Bar No. 1751)
20                                                           Michael R. Menssen (Utah Bar No. 15424)
                                                             STOEL RIVES LLP
21                                                           201 S. Main Street, Suite 1100
                                                             Salt Lake City, UT 84111
22
                                                             William E. Peterson (Bar No. 1528)
23                                                           Janine C. Prupas (Bar No. 9156)
                                                             Wayne Klomp (Bar No. 10109)
24                                                           SNELL & WILMER L.L.P.
                                                             50 West Liberty Street, Suite 510
25                                                           Reno, NV 89501
26                                                           Attorneys for Defendant
                                                             Winecup Gamble, Inc.
27

28

                                                       -6-                 Case No. 3:17-CV-00477-LRH-VPC

     107015909.1 0065303-00001
         Case 3:17-cv-00477-LRH-CLB Document 190 Filed 06/19/20 Page 8 of 8
     `


 1                                         CERTIFICATE OF SERVICE

 2                I, the undersigned, declare under penalty of perjury that I am over the age of eighteen (18)

 3       years, and I am not a party to, nor interested in, this action. On this date, I served a true and

 4       correct copy of the foregoing WINECUP GAMBLE’S OPPOSITION TO UNION

 5       PACIFIC’S NINETEENTH MOTION IN LIMINE TO PRECLUDE USE OF EXPERTS

 6       DISCLOSED BY WINECUP ON MAY 13, 2020 via CM/ECF electronic filing on the

 7       following:

 8
                  Michael R. Kealy
 9                mkealy@parsonsbehle.com
                  Ashley C. Nikkel
10                anikkel@parsonsbehle.com
                  PARSONS BEHLE & LATIMER
11                50 W. Liberty Street, Suite 750
                  Reno, NV 89501
12
                  Gary M. Elden
13                Gelden@shb.com
                  Riley C. Mendoza
14                mendoza@shb.com
                  111 S. Wacker Drive, Suite 4700
15                Chicago, IL 60606
16                Attorneys for Plaintiff Union Pacific Company
17                DATED: June 19, 2020.
18

19
                                                        /s/ Rose Gledhill
20

21

22

23

24

25

26

27

28

                                                           -1-                 Case No. 3:17-CV-00477-LRH-VPC

         107015909.1 0065303-00001
